Citation Nr: 0600003	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  03-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran/Appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1960 to 
June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision.  The veteran filed his 
notice of disagreement in August 2000, the RO issued a 
statement of the case in November 2002, and the veteran 
perfected his appeal in January 2003.  The veteran also 
testified before the undersigned at a November 2005 video 
conference hearing.

At his hearing, the veteran withdrew from consideration his 
claim of entitlement to a rating in excess of 30 percent for 
optic atrophy of his right eye.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran indicated that he was assigned to a squadron of 
F-104 tactical fighters, which was part of the 435th tactical 
fighter squadron.  The veteran was stationed at Udorn Air 
Force Base in Thailand, where he was part of the "abort 
team."  One of his responsibilities as part of this team was 
to follow aircraft out to the end of the runway prior to take 
off, and to wait in a truck in case a pilot had any avionics 
problem which might stop him from going on his mission.  

The veteran related one incident which occurred around August 
1966 in which a rocket inadvertently discharged from one of 
the planes, destroying the truck the veteran was normally 
waiting in.  The veteran indicated that several Air Force 
controllers in an air traffic control shack were killed and a 
group of Thai workers cutting grass were also killed by this 
accident.  This event has been implicated, among others, in 
the veteran's diagnosis of PTSD.  


However, this account has not been corroborated.  As such, 
this matter is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claim, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claim.  Further, ask 
him to submit any evidence in his 
possession which pertains to his claim.

2.  Ask the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
to search the unit records for the 435th 
Tactical Fighter Squadron for any 
reference to an on base accident 
concerning the inadvertent discharge of 
an aircraft weapons system shortly before 
take-off from Udorn Airfield, Thailand, 
sometime between July and September 1966 
in which U. S. and Thai nationals were 
killed or injured.  Any other known 
records which would likely reflect this 
information, such as from the 
organization responsible for the U. S. 
Air Force operations at this airfield at 
the time, (if other than the 435th 
Tactical Fighter Squadron), also should 
be searched.  

3.  After the results of the requested 
searches have been received from 
USASCRUR, re-adjudicate his claim.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


